Order filed November 3,
2011
 
                                                                       In The
  Eleventh Court of
Appeals
                                                                   __________
 
                                                         No. 11-11-00078-CV
__________
 
        IN THE INTEREST OF
Z.G., L.H., A.B., and L.W., CHILDREN

                                 On
Appeal from the County Court of Law
 
                                                           Midland
County, Texas
 
                                                 Trial
Court Cause No. FM 50,995
 
                                                                     O
R D E R
 
It
has been brought to the attention of the Court that Marie Galindo, attorney for
Appellant John Green, has not filed a brief.  Appellant’s brief was originally
due June 27, 2011. The Court granted two motions for extension of time, with
the last one granted until September 15, 2011.  Appellant’s brief has not been
received as of this date.   The Court directs counsel to either file the
brief by November 18, 2011, 9:00 a.m., or appear in person on November
18, 2011, 9:00 a.m., in the Commissioner’s Courtroom, Midland County
Annex, 2110 North “A” Street (corner of “A” and Scharbauer Drive), in Midland,
Texas, and be prepared to explain the inordinate delay in the
preparation of Appellant’s brief.
Signed
and entered this 3rd day of November 2011.
 
                                                                                                            JIM
R. WRIGHT
November 3, 2011                                                                              CHIEF
JUSTICE
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.